
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


--------------------------------------------------------------------------------

LEASE AGREEMENT

by and between

DORCHESTER COUNTY, SOUTH CAROLINA

and

LATI INDUSTRIES, INC.

Dated as of December 7, 1998

--------------------------------------------------------------------------------

Certain rights of LATI Industries, Inc. under this Lease Agreement have been or
may be assigned and pledged, and, if so assigned and pledged, are or may be
subject to, a financing or other security interests. Information concerning such
financing or other security interest may be obtained from LATI Industries, Inc.
at the address provided in Section 12.03 herein.

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Section
   
  Page     Parties to Lease   1
 
 
ARTICLE I
 
 
 
 
DEFINITIONS
 
 
1.01.
 
Definitions
 
2 1.02.   References to Lease   4
 
 
ARTICLE II
 
 
 
 
REPRESENTATIONS AND COVENANTS
 
 
2.01.
 
Representations and Covenants by County
 
5 2.02.   Representations and Warranties by Tenant   5
 
 
ARTICLE III
 
 
 
 
DEMISING CLAUSE
 
 
3.01.
 
Demise of Project
 
7
 
 
ARTICLE IV
 
 
 
 
ACQUISITION OF
PROJECT; MODIFICATION, IMPROVEMENT AND ADDITIONS
TO PROJECT; AMENDMENTS TO EXHIBITS
 
 
4.01.
 
Acquisition by Construction and Purchase of Project
 
8 4.01.   Revision of Plans and Specifications   8 4.03.   Completion Date   8
4.04.   Completion of Project if Financing Arrangement Proceeds are Insufficient
  8 4.05.   Amendments to Exhibits   8
 
 
ARTICLE V
 
 
 
 
LEASE TERM AND RENT PROVISIONS
 
 
5.01.
 
Term
 
9 5.02.   Basic Rent   9 5.03.   Administration Expenses   9 5.04.   Net Lease  
9
 
 
ARTICLE VI
 
 
 
 
MAINTENANCE AND MODIFICATION OF PROJECT;
REMOVAL OF LEASED EQUIPMENT; PAYMENTS IN LIEU OF TAXES;
TAXES, UTILITIES AND OTHER CHARGES; INSURANCE
 
 
6.01.
 
Maintenance and Modification of Project
 
10 6.02.   Removal or Replacement of Leased Equipment and Leased Improvements  
10 6.03.   Payments in Lieu of Taxes   10 6.04.   Taxes, Utilities and Other
Governmental Charges   11 6.05.   Insurance   11

--------------------------------------------------------------------------------



Section
   
  Page     ARTICLE VII    
 
 
CASUALTY AND CONDEMNATION
 
 
7.01.
 
Damage and Destruction
 
13 7.02.   Condemnation   13 7.03.   Payments in Lieu of Taxes in the Event of
Damage and Destruction or Condemnation   13
 
 
ARTICLE VIII
 
 
 
 
PARTICULAR COVENANTS AND AGREEMENTS
 
 
8.01.
 
Covenant of Quiet Possession
 
14 8.02.   No Warranty of Condition or Suitability of Project   14 8.03.   No
Conveyance or Impairment of Title by the County   14 8.04.   Primary Use   14
8.05.   Right to Inspect   14 8.06.   Release of Leased Improvements; Easements
  14 8.07.   Limitation of County's Liability   15 8.08.   Liens by Tenant   15
8.09.   Maintenance of Corporate Existence   15 8.10.   Applications and
Licenses   16 8.11.   Qualification in State   16 8.12.   No Liability of
County's Personnel   16 8.13.   Indemnification   16
 
 
ARTICLE IX
 
 
 
 
SUBLET OR ASSIGNMENT OR OTHER TRANSFER OF PROJECT;
SURVIVAL OF TENANT'S OBLIGATION
 
 
9.01.
 
Sublet or Assignment or Other Transfer
 
17 9.02.   Access   17
 
 
ARTICLE X
 
 
 
 
PURCHASE AND OPTION TO PURCHASE PROJECT;
PURCHASE PRICE
 
 
10.01.
 
Mandatory Purchase of Project by Tenant
 
18 10.02.   Options to Purchase the Project; Exercise of Option Hereunder   18
10.03.   Purchase Price   18 10.04.   Status of Title   18 10.05.   Conveyance;
Charges Incident Thereto   19
 
 
ARTICLE XI
 
 
 
 
EVENTS OF DEFAULT AND REMEDIES
 
 
11.01.
 
Events of Default
 
20 11.02.   Remedies on Event of Default   20 11.03.   Tenant's Obligation to
Survive Repossession and Termination   20

--------------------------------------------------------------------------------



Section
   
  Page     ARTICLE XII    
 
 
MISCELLANEOUS
 
 
12.01.
 
Rights and Remedies Cumulative
 
21 12.02.   Successors and Assigns   21 12.03.   Notices; Demands; Requests   21
12.04.   Applicable Law; Entire Understanding   21 12.05.   Severability   22
12.06.   Headings and Table of Contents; References   22 12.07.   Multiple
Counterparts   22 12.08.   Amendments   22 12.09.   Waiver   22 12.10.  
Memorandum of Lease Agreement   22
LEASEHOLD MORTGAGE RIDER
 
Rider-1
EXHIBIT A—Description of Leased Land
 
A-1
EXHIBIT B—Leased Improvements
 
B-1
EXHIBIT C—Form of Deed
 
C-1
EXHIBIT D—Form of Bill of Sale
 
D-1
EXHIBIT E—Form of Nondisclosure Statement
 
E-1

--------------------------------------------------------------------------------



LEASE AGREEMENT

        THIS LEASE AGREEMENT made and entered into as of December 7, 1998 by and
between Dorchester County, South Carolina (the "County"), a body politic and
corporate and a political subdivision of the State of South Carolina, and LATI
Industries, Inc., a corporation duly organized and existing under the laws of
the State of South Carolina (the "Tenant").

W I T N E S S E T H:

        WHEREAS, Title 4, Chapter 12, Code of Laws of South Carolina 1976, as
amended (the "Act"), in conjunction with other parts and provisions of Title 4
of the Code of Laws of South Carolina including, without limitation, Chapters 9
and 29, authorizes and empowers the several counties of the State of South
Carolina to acquire, or cause to be acquired, enlarge, improve and expand one or
more projects (as such term is defined in the Act), to allow financing
agreements with any industry to construct and thereafter operate, maintain and
improve a project, and to enter into lease agreements which require the industry
to make payments to the county, municipality, school district and other
political units in which the project is located in lieu of taxes as an
inducement for the acquiring, enlarging, improving or expanding such project by
construction and purchase; and

        WHEREAS, as inducement for the Tenant to acquire land within the County
and construct a facility thereon to manufacture thermoplastic compounds, the
County has agreed to enter into this Lease Agreement with provisions for
payments in lieu of taxes for the purpose of acquiring, by construction and
purchase, certain land, buildings and other improvements constituting a project
(as defined in the Act) necessary, suitable or useful by the Tenant in the
construction of the facility for the manufacturing of thermoplastic compounds,
(the "Project" as more particularly defined herein), all to be located within
the limits of the Industrial Park (hereinafter defined), and as a result thereof
to lease the Project to the Tenant in accordance with the terms and conditions
hereinafter set forth; and

        WHEREAS, the Project will be located in a multi-county industrial park
(the "Industrial Park") established by the County and Orangeburg County in
accordance with Title 4, Chapter 1, Section 170 of the Code of laws of South
Carolina (the "Park").

        NOW, THEREFORE, in consideration of the respective representations and
agreements hereinafter contained, the County and the Tenant agree as follows
provided that in the performance of the agreements of the County herein
contained, it shall not incur any obligation for the payment of money, but, the
foregoing notwithstanding, any obligation it may thereby incur shall not create
a pecuniary liability or a charge upon its general credit or taxing powers but
shall be a limited obligation of the County payable solely out of the moneys
derived by it from this Lease, and certain insurance proceeds and condemnation
awards as provided herein and in the Act.

--------------------------------------------------------------------------------



ARTICLE I

DEFINITIONS

        SECTION 1.01. Definitions. In addition to the words and terms elsewhere
defined in this Lease, the following words and terms as used herein and in the
preambles hereto shall have the following meanings unless the context or use
indicates another or different meaning or intent. Furthermore, terms not defined
herein which are defined in the Act shall have the meaning ascribed to them in
the Act.

        "Act" shall mean Title 4, Chapter 12, Code of Laws of South Carolina
1976, as amended, and all future acts amendatory thereof.

        "Additional Rent" shall have the meaning ascribed to it in Section 6.04
of this Lease.

        "Administrative Expenses" shall mean the reasonable and necessary
expense incurred by the County with respect to the Project and this Lease,
including the fees and expenses of counsel to the County; provided, however,
that no such expenses shall be considered an Administration Expense until the
County has furnished to the Tenant a statement in writing indicating the amount
of such expense and the reason it has been or will be incurred.

        "Authorized County Representative" shall mean the person or persons at
the time designated to act on behalf of the County by written certificate
furnished to the Tenant containing the specimen signature of such person and
signed on behalf of the County by the County Administrator.

        "Authorized Tenant Representative" shall mean any person or persons at
the time designated to act on behalf of the Tenant by a written certificate
furnished to the County containing the specimen signature of each such person
and signed on behalf of the Tenant by its President or Chief Information and
Financial Officer.

        "Basic Rent" shall have the meaning ascribed to it in Section 5.02 of
this Lease.

        "Code" shall mean the Code of Laws of South Carolina 1976, as amended.

        "Completion Date" shall mean the date on which the acquisition,
construction and installation of the Project or any one of its Increments is
completed in its entirety as certified in accordance with Section 4.03 of this
Lease.

        "Cost" or "Cost of the Project" shall mean the cost of acquiring, by
construction and purchase, the Project and shall be deemed to include, whether
incurred prior to or after the date of this Lease: (a) the cost of acquisition
of the Leased Improvements including, but not limited to, (i) obligations of the
Tenant or the County incurred for labor, materials and other expenses to
contractors, builders and materialmen in connection with the acquisition,
construction and installation of the Project; (ii) the cost of contract bonds
and of insurance of all kinds that may be required or necessary during the
course of construction of the Project, which are not paid by the contractor or
contractors or otherwise provided for; (iii) the expenses of the Tenant or the
County for test borings, surveys, test and pilot operations, estimates, plans
and specifications and preliminary investigations therefor, and for supervising
construction, as well as for the performance of all other duties required by or
reasonably necessary in connection with the acquisition, construction and
installation of the Project; (b) the cost of acquisition of the Leased
Equipment; (c) legal, accounting, financial and printing expenses, fees and all
other expenses incurred in connection with the execution and delivery of this
Lease; (d) all other costs which the Tenant shall be required to pay under the
terms of any contract or contracts for the acquisition, construction and
installation of the Project; and (e) any suns required to reimburse the Tenant
or the County for advances made by either of them for any of the above items, or
for any other work done and costs incurred by the Tenant or the County which are
for the acquisition of property of a character

2

--------------------------------------------------------------------------------




subject to the allowance or depreciation provided for under Section 167 of the
Internal Revenue Code of 1986, as amended, and included in the Project.

        "County" shall mean Dorchester County, South Carolina, a body politic
and corporate and a political subdivision of the State of South Carolina, and
its successors and assigns.

        "County Council" shall mean the governing body of the County and its
successors.

        "Default" shall mean an event or condition the occurrence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default as defined in Section 11.01 hereof.

        "FILOT Payments" shall mean the payments in lieu of taxes which the
Tenant is obligated to pay to the County as set forth in Section 6.03 hereof.

        "Increments" shall mean those increments of the Project which are
completed and fit for their intended use as prescribed by Section 12-37-670 of
the Code.

        "Independent Counsel" shall mean an attorney duly admitted to practice
law before the highest court of any state.

        "Industrial Park" shall mean the multi-county industrial park
established between the County and Orangeburg County, South Carolina.

        "Land" shall mean the real property to be acquired by Tenant and located
in the Industrial Park.

        "Lease" or "Agreement" shall mean this agreement as originally executed
and from time to time supplemented or amended as permitted herein.

        "Leased Equipment" shall mean all equipment acquired by the Tenant and
conveyed to the County pursuant to this Lease, and all equipment acquired by
Tenant in the name of the County, all of which shall be operated by the Tenant
on the Land and leased by the County to the Tenant pursuant to this Lease.

        "Leased Improvements" shall mean the buildings and improvements to the
Land, including fixtures comprising real property, to be constructed or
undertaken as part of the Project and conveyed to the County and described in
Exhibit B hereto, as it may be supplemented or amended.

        "Permitted Encumbrances" shall mean as of any particular time, (i) liens
for ad valorem taxes and special assessments not then delinquent; (ii) this
Lease, any sublease, and any financing or other security instrument including
any leasehold mortgage; (iii) utility, access and other easements and rights of
way, flood rights, leases, subleases, restrictions and exceptions that an
Authorized Tenant Representative certifies will not interfere with or impair the
operations being conducted at the Project (or, if no operations are being
conducted therein, the operations for which the Project was designed or last
modified); (iv) such minor defects, irregularities, encumbrances, easements,
rights of way, and clouds on title as normally exist with respect to properties
similar in character to the Project and as do not, according to the written
certification of an Authorized Tenant Representative delivered to the County,
materially impair the property affected thereby for the purpose for which it was
acquired or is held by the County; (v) mechanic's and materialman's liens in
effect on the date hereof or otherwise; (vi) any mortgage, lease or security
interest with respect to machinery and equipment not constituting part of the
Project to be used or installed at the Project; and (vii) any security interest
held by a third party lender in the Leased Improvements or in the Leased
Equipment or other personal property that comprises the Project.

        "Person" shall mean and include any individual, association,
unincorporated organization, corporation, partnership, joint venture, or
government or agency or political subdivision thereof.

        "Plans and Specifications" shall mean the plans and specifications
prepared for the portion of the Project comprising the Leased Improvements, on
file at the Tenant's office, as the same may be

3

--------------------------------------------------------------------------------




implemented and detailed from time to time and as the same may be revised from
time to time prior to the completion of the acquisition, construction and
installation of the Project in accordance with Section 4.03 hereof.

        "Project" shall mean, to the extent placed in service in the initial
five-year period described in Section 4-12-30(C) of the Act, or within the
seven-year period described in Section 4-12-30(C) and as authorized by the
extension executed by the County and the Company, or constituting replacement
property therefor within the meaning of Section 4-12-30(F) of the Act, (i) the
Leased Improvements, (ii) the Leased Equipment; (iii) all other machinery,
equipment, other fixtures or personal property which is installed in or on the
Land in substitution or replacement of the Leased Improvements or the Leased
Equipment; and (iv) any personal property acquired hereafter which becomes so
attached, integrated or affixed to any item described in the foregoing clauses
that it cannot be removed without damaging such items or impairing the operating
utility of such items as originally designated.

        "Reserved Rights" shall mean the rights of the County hereunder to
receive notices, to inspect the Project and any books and records relating to
the Project, to receive payment of Administration Expenses for costs incurred by
the County, to receive payments in lieu of taxes pursuant to Section 6.03
hereof, and to receive payments under Section 6.04 hereof.

        "School District" shall mean the applicable school district in which the
Project is located.

        "State" shall mean the State of South Carolina.

        "Tenant" shall mean LATI Industries, Inc. and any surviving, resulting
or transferee corporation in any merger, consolidation or transfer of assets
permitted under Section 8.09 hereof.

        "Term" shall mean the duration of the leasehold estate as set forth in
Section 5.01 hereof.

        All terms used herein which are not otherwise defined shall have the
meaning ascribed to them in the Act.

        SECTION 1.02. References to Lease. The words "hereof," "herein,"
"hereunder" and other words of similar import this Lease as a whole.

[End of Article I]

4

--------------------------------------------------------------------------------



ARTICLE II

REPRESENTATIONS AND COVENANTS

        SECTION 2.01. Representations and Covenants by County. The County makes
the following representations and covenants as the basis for the undertakings on
its part herein contained:

        (a)   The County is a body politic and corporate and a political
subdivision of the State of South Carolina and is authorized and empowered by
the provisions of the Act to enter into the transactions contemplated by this
Lease and to carry out its obligations hereunder. The Project constitutes and
will constitute a "project" within the meaning of the Act. By proper action by
the County Council, the County has been duly authorized to execute and deliver
this Lease and any and all agreements collateral thereto.

        (b)   The County is acquiring the Project, either in its own name or
pursuant to a conveyance from the Tenant, and proposes to lease the Project to
the Tenant in accordance with the terms hereof and to sell the Project to the
Tenant at the expiration or sooner termination of the Term of the Lease, if the
Tenant, at its sole option, shall elect to purchase the same for the total
consideration of One Dollar ($1.00), all for the purpose of promoting the
industrial development, developing the trade, and utilizing and employing the
manpower, agricultural products and natural resources of South Carolina and
benefiting the general public welfare of the County by providing services,
employment, recreation, or other public benefits not otherwise provided locally.

        (c)   The County is not in default under any of the provisions of the
laws of the State whereby any such default would adversely affect the
transactions contemplated by this Lease.

        (d)   The authorization, execution and delivery of this Lease, and the
compliance by the County with the provisions hereof, will not conflict with,
violate, or constitute a breach of, or a default under any existing law,
ordinance, court or administrative regulation, decree, order or any provision of
the Constitution or laws of the State relating to the establishment of the
County or its affairs, or any agreement, mortgage, lease or other instrument to
which the County is subject or by which it is bound.

        (e)   No actions, suits, proceedings, inquiries or investigations are
pending or threatened against or affecting the County in any court or before any
governmental authority or arbitration board or tribunal, any of which materially
and adversely affect the transactions contemplated by this Lease or which
adversely affect the validity or enforceability of this Lease or any agreement
or instrument to which the County is a party and which is used or contemplated
for use in the consummation of the transactions contemplated hereby or thereby.
The Lease is a valid and legally enforceable agreement of the County.

        (f)    The County hereby covenants that it will, upon the expiration or
earlier termination of this Lease, and at the sole option of the Tenant,
reconvey the Project to the Tenant in the same quality of title as received, in
fee simple absolute, by a limited warranty deed in substantially the form set
forth in Exhibit C hereto and by a bill of sale in substantially the form set
forth in Exhibit D hereto, for the purchase price set forth in Section 10.03
hereof.

        SECTION 2.02. Representations and Warranties by Tenant. The Tenant makes
the following representations and warranties as the basis for the undertakings
on its part herein contained:

        (a)   The Tenant is a corporation duly incorporated and having legal
corporate existence and good standing under the laws of the State of South
Carolina and has power to enter into this Lease and by proper corporate action
has been duly authorized to execute and deliver this Lease and any and all
agreements collateral thereto. The Lease is a valid and legally enforceable
agreement of the Tenant.

5

--------------------------------------------------------------------------------



        (b)   Neither the execution and delivery of this Lease, the consummation
of the transactions contemplated hereby, nor the fulfillment of or compliance
with the terms and conditions of this Lease, will result in a material breach of
any of the terms, conditions or provisions of any corporate restriction or any
agreement or instrument to which the Tenant is now a party or by which it is
bound, or will constitute a default under any of the foregoing, or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property or assets of the Tenant which materially
restricts the Tenant's ability to make any payments hereunder, other than as may
be created or permitted by this Lease.

        (c)   No event has occurred and no condition exists with respect to the
Tenant which would constitute an "Event of Default" as defined herein which with
the lapse of time or with the giving of notice or both would become an "Event of
Default" under this Lease.

        (d)   The Project constitutes and will constitute a "project" within the
meaning of the Act and the Tenant intends to operate the Project for the purpose
of manufacturing thermoplastic compounds and for such other purposes permitted
under the Act as the Tenant may deem appropriate.

        (e)   The acquisition, by construction and purchase, of the Project by
the County, whether in its own name or pursuant to a conveyance from the Tenant,
in order to authorize FILOT Payments under the Act and the leasing of the
Project to the Tenant have been instrumental in inducing the Tenant to locate
and construct the Project in the Industrial Park.

        (f)    No actions, suits, proceedings, inquiries or investigations are
pending or threatened against or affecting the Tenant in any court or before any
governmental authority or arbitration board or tribunal, any of which involve
the possibility of materially and adversely affecting the transactions
contemplated by this Lease or which, in any way would adversely affect the
validity or enforceability of any financing arrangement, this Lease or any
agreement or instrument to which the Tenant is a party and which is used or
contemplated for use in the consummation of the transactions contemplated hereby
or thereby.

        (g)   The Tenant intends on the date hereof to make capital expenditures
with respect to the Project equal to or in excess of $19,000,000 within seven
years of the close of the property tax year in which this Agreement is executed.

[End of Article II]

6

--------------------------------------------------------------------------------



ARTICLE III

DEMISING CLAUSE

        Project. The County demises and leases to the Tenant, and the Tenant
leases from the County, the Project for the Term and at the rental set forth in
Sections 5.01, 5.02 and 5.03 hereof in accordance with the provisions of this
Lease.

[End of Article III]

7

--------------------------------------------------------------------------------



ARTICLE IV

ACQUISITION OF PROJECT;
MODIFICATION, IMPROVEMENT AND ADDITIONS TO PROJECT;
AMENDMENTS TO EXHIBITS

        SECTION 4.01. Acquisition by Construction and Purchase of Project. The
Tenant hereby agrees to acquire in the name of the County by construction and
purchase, or convey to the County after acquisition by Tenant, the Project, to
the extent comprising the Leased Improvements, in accordance with the Plans and
Specifications, and all other things deemed necessary by the Tenant in
connection with the Project. The Tenant agrees to maintain such records in
connection with the acquisition by construction and purchase of the Project as
to permit ready identification thereof. The Tenant further agrees (a) to use its
best efforts to cause such acquisition as promptly as practicable and (b) to
expend upon the acquisition of the Project not less than $19,000,000 prior to
seven years following the end of the property tax year in which this Agreement
is executed. The Tenant agrees to convey to the County, from time to time and in
any event prior to the end of each calendar year, by bill of sale or other
instrument of conveyance reasonably satisfactory to the County, all property
comprising the Project which is placed in service during the year by the Tenant.
Title to the Project shall thereafter be and remain in the name of the County
throughout the Term of this Lease.

        SECTION 4.02. Revision of Plans and Specifications. The Tenant may
revise the Plans and Specifications at any time and from time to time prior to
the Completion Date, so long as the Project remains within the minimum
investment figures set forth in Section 4.01.

        SECTION 4.03. Completion Date. The Completion Date shall be evidenced to
the County by a certificate of an Authorized Tenant Representative certifying
the Completion Date and stating that the acquisition of the Project has been
completed in accordance with the Plans and Specifications and that payment of
the Cost of the Project or provision therefor has been made except for any items
of Cost of the Project not then due and payable or the liability for payment of
which is being contested or disputed by the Tenant. Notwithstanding the
foregoing, the Certificate of Completion may state that it is given without
prejudice to any rights against third parties which exist at the date of such
certificate or which may subsequently come into being.

        SECTION 4.04. Completion of the Project if Financing Arrangement
Proceeds are Insufficient. Whether or not the proceeds of any financing
arrangement authorized by this Agreement are sufficient to pay the Cost of the
Project in full, the Tenant will complete or cause to be completed the Project
at least to the level of the minimum investment cited in Section 4.01, above,
and pay or cause to be paid all of that portion of the Cost of the Project in
excess of the moneys available therefor under the financing arrangement. The
County does not make any warranty, either express or implied, or accept any
obligation regarding the Cost of the Project. If the Tenant shall pay any
portion of the Cost of the Project pursuant to the provisions of this
Section 4.04, it shall not be entitled to any reimbursement therefor, nor shall
it be entitled to any diminution in or postponement of the payments required in
Article V of this Lease to be paid by the Tenant.

        SECTION 4.05. Amendments to Exhibits. The Tenant may supplement
Exhibit B from time to time with the written consent of the County, which
consent will not be unreasonably withheld.

[End of Article IV]

8

--------------------------------------------------------------------------------



ARTICLE V

LEASE TERM AND RENT PROVISIONS

        SECTION 5.01. Term. Subject to the terms and provisions herein
contained, this Lease shall be and remain in full force and effect for a term
commencing on the date hereof and ending at midnight twenty (20) years from the
date of the final investment with respect to the Project under
Section 4-12-30(C) of the Act, unless sooner terminated as herein permitted.

        SECTION 5.02. Basic Rent. In consideration of the public benefits
accruing to the citizens of the County as a result of the location of the
Project in the Industrial Park, the Tenant will pay to the County without notice
or demand One Dollar ($1.00) per year (herein called "Basic Rent") on or before
the date FILOT Payments are due. In addition, the Tenant agrees to pay
Administration Expenses when and as they shall become due, but in no event later
than forty-five (45) days after receiving written notice from the County.

        SECTION 5.03. Administration Expenses. The Tenant will pay on demand
Administration Expenses, as Additional Rent and all other amounts, liabilities
and obligations which the Tenant herein assumes or agrees to pay. Specifically,
but without limitation, the Tenant will pay all insurance payments, assessments,
and judgments on or associated with the Project. In the event of any failure on
the part of the Tenant to pay any such amounts, liabilities or obligations, the
County shall have all rights, powers and remedies provided for herein or by law
or equity or otherwise in the case of nonpayment of the Basic Rent.

        SECTION 5.04. Net Lease. This Lease is a net lease. The obligation to
pay Basic Rent, Additional Rent and all other sums payable hereunder to or for
the account of the County, and to perform all other covenants, conditions and
agreements hereunder (except as otherwise provided herein) shall be absolute and
unconditional without notice or demand and without set-off, counterclaim,
abatement, suspension, deduction, diminution or defense for any reason
whatsoever.

[End of Article V]

9

--------------------------------------------------------------------------------



ARTICLE VI

MAINTENANCE AND MODIFICATION OF PROJECT;
REMOVAL OF LEASED EQUIPMENT; PAYMENTS IN LIEU
OF TAXES; TAXES, UTILITIES AND OTHER CHARGES;
INSURANCE

        SECTION 6.01. Maintenance and Modification of Project. The Tenant at its
own expense during the Term will keep and maintain the Project in good repair
and in good operating condition. Subject to the provisions of Section 7.01 of
this Lease, the Tenant will promptly make, or cause to be made, all repairs,
interior and exterior, structural and nonstructural, ordinary and extraordinary,
foreseen and unforeseen, necessary to keep the Project in good and lawful order
and in good operating condition, wear and tear from reasonable use excepted,
whether or not such repairs are due to any laws, rules, regulations or
ordinances hereafter enacted which involve a change of policy on the part of the
government body enacting the same.

        The County shall not be required to rebuild or to make any repairs,
replacements or renewals of any nature or description to the Project or to make
any expenditure whatsoever in connection with this Lease or to maintain the
Project in any way. The Tenant expressly waives the right contained in any law
now or hereafter in effect to make any repairs at the expense of the County, as
lessor hereunder.

        SECTION 6.02. Removal or Replacement of Leased Equipment and Leased
Improvements. The parties hereto understand that the Tenant, or its agents,
shall acquire and operate the Leased Equipment on the Land. The County shall not
be under any obligation to renew, repair or replace any inadequate, obsolete,
worn out, unsuitable, undesirable or unnecessary Leased Equipment or any portion
of the Leased Improvements. If no Default under this Lease shall have happened
and be continuing, in any instance where the Tenant in its discretion determines
that any items of Leased Equipment or any portion of the Leased Improvements
have become inadequate, obsolete, worn out, unsuitable, undesirable or
unnecessary for operations on the Land, the Tenant may remove such items of
Leased Equipment or any portion of the Leased Improvements from the Land (and on
behalf of the County) sell, trade-in, exchange or otherwise dispose of them (as
a whole or in part) without consent of the County. If the Tenant disposes of
Leased Equipment or any portion of the Leased Improvements subject to the FILOT
Payments described in Section 6.03, the FILOT Payments must be reduced by the
amount of the FILOT Payment applicable to that Leased Equipment or any portion
of the Leased Improvements. Leased Equipment or any portion of the Leased
Improvements is considered disposed of only when disposed of in accordance with
this Section. Any property which is placed in service as replacement for
property which is subject to the FILOT Payment shall become part of the FILOT
Payment subject to and in accordance with the terms of Section 4-12-30(F) of the
Act.

        SECTION 6.03. Payments in Lieu of Taxes. It is recognized that under the
Act, for a project involving an initial investment of at least $5,000,000, the
lease agreement must contain a provision requiring the industry to make payments
to the County in lieu of taxes as provided in the Act. In accordance with the
provisions of the Act, during the Term the Tenant shall make twenty (20) annual
FILOT Payments calculated as set forth in the next succeeding paragraph of this
Lease for each Increment of the Project that is placed in service during the
initial five (5) year investment period, as extended, if applicable, and for
that portion of the Project consisting of replacement property, subject to the
terms and provisions of Section 4-12-30(F) of the Act.

        Such annual payments under the previous paragraph shall be due and
payable and subject to such penalties on the date and in the manner as
prescribed for County and other ad valorem taxes. The amount of such annual
payments shall be determined by using an assessment ratio of 6%; a fixed millage
rate of 240.0; and, a fair market value estimate as determined by the South
Carolina Department of Revenue using original cost less allowable depreciation
for the personal property as provided in Section 12-27-930 of the Code but
without extraordinary obsolescence, unless State law

10

--------------------------------------------------------------------------------




should subsequently be revised to allow extraordinary obsolescence, in which
event such extraordinary obsolescence shall be permitted under this Lease.

        In the event that the Act and/or the FILOT Payments are declared invalid
or unenforceable, in whole or in part, for any reason, the Tenant and the County
express their intentions that such payments be reformed so as to afford the
Tenant the maximum benefit then permitted by law. If the Project is deemed to be
subject to ad valorem taxation, the Tenant shall be entitled (1) to the
five-year exemption from ad valorem taxes provided by Article X, Section 3 of
the Constitution of the State, and any other exemption allowed by law from time
to time; (2) to all allowable depreciation; and (3) to receive credit, if any
there be, by reason of the fact that the School District received larger
allocations of funds under the Education Finance Act of 1977 (Sections 59-20-10
to 59-20-80 of the Code) than it would have received if the Project had been
taxed at the normal industrial property assessment ratio (presently 10.5% of
fair market value), provided such credit shall be adjusted to take into account
any amounts which the School District is required to pay under the Education
Finance Act as a result of the Project becoming subject to ad valorem taxation.

        In the event that the Cost of the Project has not exceeded $5,000,000
within five years from the end of the property tax year in which this Agreement
is executed, the Project shall revert retroactively to the tax treatment
required pursuant to Section 4-12-20 of the Code and the unpaid taxes due
thereby, less amounts previously paid as FILOT Payments hereunder, shall be
subject to interest as provided in Section 12-54-20 of the Code.

        With respect to improvements to the Leased Equipment and Leased
Improvements made by the Tenant during the Term but after the initial five
(5) year investment period and which do not qualify as replacement property
under Section 4-12-30(F) of the Act, Tenant shall make the statutory payments in
lieu of ad valorem taxes required by Section 4-12-20 of the Code, with
appropriate reductions similar to the tax exemption, if any, which would be
afforded to the Tenant if it were the owner of such leasehold improvements.

        SECTION 6.04. Taxes, Utilities and Other Governmental Charges. The
County and the Tenant acknowledge that: (a) pursuant to the Act, no part of the
Project will be subject to ad valorem taxation in South Carolina but will be
subject to fees in lieu of taxes as provided in Section 6.03; and (b) under
present law the income and profits (if any) of the County from the Project are
not subject to either federal or South Carolina taxation and under present law
there is no tax imposed upon leasehold estates in South Carolina. However, in
addition to the payments in lieu of taxes referred to in Section 6.03 hereof and
any other taxes and governmental charges that may lawfully be assessed, levied
or imposed against it, the Tenant will pay as the same respectively become due:
(i) all taxes and governmental charges of any kind whatsoever that may be
lawfully assessed, levied or imposed against the County with respect to the
Project or any machinery, equipment or other property installed or brought by
the Tenant therein or thereon; (ii) all utility and other charges incurred in
the operation, maintenance, use and occupancy of the Project; and (iii) all
assessments and charges lawfully made by any governmental body for public
improvements to the Project (herein collectively referred to as "Additional
Rent"). If the Tenant shall contest any such tax, assessment, lien or charge,
such action by the Tenant shall not be considered as a breach by it of any of
its covenants under this Lease while the action to contest such tax, assessment,
lien or charge remains pending.

        SECTION 6.05. Insurance. The Tenant shall maintain public liability
insurance with specific reference to the Project and shall otherwise keep the
Project continuously insured against such risks as are customarily insured
against by businesses of like size and type, paying as the same become due and
payable all premiums with respect thereto. In lieu of separate insurance
policies, such insurance may be in the form of a blanket insurance policy or
policies. Insurance policies may be written with deductible amounts and
exceptions and exclusions comparable to those of businesses of like size and
type, and

11

--------------------------------------------------------------------------------




shall name the County as an additional insured. The insurance requirements
hereunder may be satisfied by the Tenant's providing self-insurance.

        All proceeds of insurance against property damage to the Project shall
be made Payable as the Tenant shall specify, and such proceeds shall be
collected and applied as provided in Section 7.01 hereof, and all claims under
any insurance policy referred to in this Lease may be settled by the Tenant.

[End of Article VI]

12

--------------------------------------------------------------------------------



ARTICLE VII

CASUALTY AND CONDEMNATION

        SECTION 7.01. Damage and Destruction. If all or any part of the Project
shall be destroyed or damaged, the Tenant shall either repair the Project or
not, as the Tenant may elect in its sole discretion. If the cost of rebuilding,
replacing, restoring or repairing thereof after any particular incident shall
exceed $500,000, the Tenant shall promptly notify the County as to the nature
and extent of such damage or loss. If the Tenant shall determine to repair the
Project, the Tenant shall forthwith proceed with such rebuilding, repairing or
restoring and shall notify the County upon the completion thereof. In the event
any insurance proceeds are not sufficient to pay in full the costs of such
rebuilding, repair or restoration, the County shall not have any responsibility
to complete the work thereof or pay that portion of the costs thereof in excess
of the amount of said proceeds. The Tenant shall not, by reason of the payment
of any excess costs, be entitled to any reimbursement from the County or any
abatement or diminution of the amounts payable under Section 6.03 hereof.

        SECTION 7.02. Condemnation. In the event that title to or the temporary
use of the Project, or any part thereof, shall be taken in condemnation or by
the exercise of the power of eminent domain, there shall be no abatement or
reduction in the payments required under Section 5.02 hereof to be made by the
Tenant. Immediately after the occurrence of any such taking of the Project, the
Tenant shall notify the County as to the nature and extent of such taking and,
as soon as practicable thereafter, notify the County whether it desires to
restore the Project. If the Tenant shall determine to restore the Project, the
Tenant shall forthwith proceed with such restoration, and shall notify the
County upon the completion thereof. Any proceeds of any such taking shall be
paid as Tenant shall specify.

        SECTION 7.03. Payments in Lieu of Taxes in the Event of Damage and
Destruction or Condemnation. In the event that the Project is damaged or
destroyed or the subject of condemnation proceedings, which damage, destruction
and/or condemnation would substantially impair the operating ability of the
Project, the parties hereto agree that the FILOT Payment required pursuant to
Section 6.03 hereof shall be abated in the same manner and in the same
proportion as would ad valorem taxes if the Project were owned by the Tenant,
subject always to the terms and provisions of Section 6.03.

[End of Article VII]

13

--------------------------------------------------------------------------------



ARTICLE VIII

PARTICULAR COVENANTS AND AGREEMENTS

        SECTION 8.01. Covenant of Quiet Possession. The County does not make any
representation or covenant that the Tenant shall have quiet and peaceable
possession of the Project; provided, however, the County agrees that except with
respect to its rights hereunder and in furtherance of its duties and authorities
as a political subdivision it will not take or cause another party to take any
action to interfere with the Tenant's peaceful and quiet enjoyment of the
Project. In the event peaceful and quiet enjoyment of the Project shall be
denied to the Tenant or contested by anyone, the County shall, upon request of
the Tenant, join where necessary in any proceeding to protect and defend the
quiet enjoyment of the Tenant, provided that the Tenant shall pay the entire
cost of any such proceeding and shall reimburse and indemnify and hold harmless
the County from any cost or liability whatsoever resulting therefrom. The
provisions of this Section shall be subject and subordinate to the obligations
of the Tenant set forth in Article V hereof.

        SECTION 8.02. No Warranty of Condition or Suitability of Project. The
County makes no warranty, either express or implied, as to the design,
capabilities or condition of the Project or that it will be suitable for the
Tenant's purposes or needs.

        SECTION 8.03. No Conveyance or Impairment of Title by the County. The
County covenants and agrees that, during the Term, it will not convey, or suffer
or permit the conveyance of, or impair or permit the impairment of (other than
Permitted Encumbrances), by any voluntary act or omission on its part, its title
to the Project to any person, firm or corporation whatsoever irrespective of
whether any such conveyance or attempted conveyance shall recite that it is
expressly subject to the terms of this Lease, provided, however, that nothing
herein shall restrict the conveyance or transfer of the Project in accordance
with any terms or requirements of this Lease.

        SECTION 8.04. Primary Use. The Tenant is granted and shall have the
right during the Term to occupy and use the Project for any lawful purpose
authorized pursuant to the Act. Insofar as it is practicable under existing
conditions from time to time during the Term of this Lease, the Project shall be
used primarily as a facility for manufacturing thermoplastic compounds.

        SECTION 8.05. Right to Inspect. The Tenant agrees that the County shall
have the right at all reasonable times to enter upon and examine and inspect the
Project. The County shall also be permitted, at all reasonable times, to examine
the Plans and Specifications and the other books and records of the Tenant with
respect to the Project. The aforesaid rights of examination and inspection shall
be exercised only upon such reasonable and necessary terms and conditions as the
Tenant shall prescribe, which conditions shall be deemed to include, but not be
limited to, those necessary to protect the Tenant's trade secrets and
proprietary rights. Prior to the exercise of any right to inspect the Project or
the Plans and Specifications and books and records of the Project, the County
shall sign a nondisclosure statement substantially in the form shown in
Exhibit E attached hereto. In no way shall this requirement of a nondisclosure
statement be deemed to apply to or restrict the rights of the United States
Government and the State or its political subdivisions in the exercise of their
respective sovereign duties and powers.

        SECTION 8.06. Release of Leased Improvements; Easements. The County,
with consent of any leasehold mortgagee, agrees that so long as the Tenant is
not in default hereof it will convey fee title, grant easements, rights of way,
licenses, execute party wall agreements or terminate any of the foregoing or
enter into such other similar agreements for the purposes of providing utility
services, roadway or roadway access whether for the Leased Improvements or other
land, expansion of the

14

--------------------------------------------------------------------------------




Tenant's facilities, reasonable business purposes of the Tenant or for such
other similar purposes as may be deemed necessary or desirable by the Tenant
upon receipt of the following:

        (a)   a legal description of the real property proposed to be conveyed
or affected by such grant, license or agreement (which legal description shall
be accompanied by a current plat of survey delineating that portion of the
Leased Land affected by the proposed conveyance, grant, license or agreements);

        (b)   the instrument in the form necessary for such purpose;

        (c)   a certificate from an Authorized Tenant Representative stating
that the Tenant is not in default under the Lease;

        (d)   a certificate from an Authorized Tenant Representative stating
that (i) the conveyance, grant, license or agreement will not impair the
character or significance of the Leased Improvements for the purpose for which
it was last designated or modified and is not detrimental co the proper conduct
of the business of the Tenant at the Project, (ii) no part of the Leased
Improvements, necessary to its use as a facility to manufacture synthetic carpet
fibers, is included in any conveyance, and (iii) such conveyance, grant, license
or agreement will not destroy the means of ingress thereto or egress therefrom;
and

        (e)   an opinion of Independent Counsel that the proposed conveyance,
grant or agreement is not in violation of the terms hereof.

        Upon receipt of the foregoing, the County shall promptly execute and
deliver such conveyance, grant or agreement.

        No release effected under the provisions of this Section of the Lease
shall entitle the Tenant to any abatement or diminution of the rents payable
under Sections 5.02, 5.03, 6.03 and 6.04 hereof.

        SECTION 8.07. Limitation of County's Liability. Anything herein to the
contrary notwithstanding: (a) any obligation the County may incur hereunder,
including for the payment of money, except for the County's obligations under
Sections 8.03 and 9.01, shall not be deemed to constitute a debt or general
obligation of the County but shall be payable solely and exclusively from the
moneys derived by the County from the leasing or sale of the Project or the
FILOT Payments; and (b) the County may require as a condition to the
participation by it with the Tenant in any contests or in obtaining any license
or permits or other legal approvals a deposit by the Tenant of such amount as
determined by the County to be reasonable to assure the reimbursement to the
County of the costs incurred by it in such participation, with any amount of
such deposit in excess of such costs to be returned to the Tenant.

        SECTION 8.08. Liens by Tenant. The Tenant may create or permit to be
created or to remain, and will not be required to discharge, except as required
in the normal business course of events, any lien, encumbrance or charge upon
the Tenant's leasehold interest in the Project or any part thereof without the
prior consent of the County. To facilitate actions by the Tenant, the County
agrees to abide by all terms and conditions of the Leasehold Mortgage Rider
which is attached hereto and expressly incorporated herein.

        SECTION 8.09. Maintenance of Corporate Existence. The Tenant agrees that
as long as this Lease is in effect it will maintain its separate corporate
existence, will not dissolve or otherwise dispose of all or substantially all of
its assets or any material portion of the Project and will not consolidate with
or merge into any other corporation without the prior written consent of the
County; provided, however, that the Tenant may permit one or more other
corporations to consolidate or merge into it without the consent of the County,
so long as the Tenant is the surviving corporation and so long as no default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.

15

--------------------------------------------------------------------------------



        SECTION 8.10. Applications and Licenses. In the event it may be
necessary, for the proper performance of this Lease, on the part of the County
or the Tenant, that any application or applications for any permit or license to
do or to perform certain things be made to any governmental or other agency by
the Tenant or the County, the Tenant and the County each agree to execute upon
the request of the other such application or applications, including among other
things the authorization necessary for the County to perform its obligations
under Article X of this Lease.

        SECTION 8.11. Qualification in State. The Tenant warrants that it is
duly qualified to do business in the State of South Carolina and covenants that
it will continue to be so qualified so long as it operates the Project.

        SECTION 8.12. No Liability of County's Personnel. All covenants,
stipulations, promises, agreements and obligations of the County contained
herein shall be deemed to be covenants, stipulations, promises, agreements and
obligations of the County and not of any member of the County Council or any
officer, agent, servant or employee of the County in his individual capacity,
and no recourse shall be had for the payment of any moneys hereunder or the
performance of any of the covenants and agreements of the County herein
contained or for any claims based thereon against any member of the governing
body of the County or any officer, agent, servants or employee of the County.

        SECTION 8.13. Indemnification. The Tenant releases the County, including
the members of the governing body of the County, and the employees, officers and
agents of the County from, agrees that the County shall not be liable for, and
agrees to hold the County harmless against, any loss or damage to property or
any injury to or death of any person that may be occasioned by any cause
whatsoever pertaining to the Project or the use thereof, including all liability
arising (i) from the use, storage, discharge, release, or handling of any
hazardous or toxic materials, wastes, or substances (as such terms are defined
by any applicable federal, state or local law) at the Project, or any other
material the use, generation, storage, transportation, discharge, release, or
handling of which is regulated by any federal, state or local statute, law,
rule, regulation, ordinance or order at any time; or, (ii) as a result of any
release of any nature onto the ground or into the water or air from or upon the
Project at any time; provided, however, that the obligation under the indemnity
in this Section shall be effective only to the extent of any actual loss that
may be sustained by the County in excess of the net proceeds, if any, received
by the County from any insurance or other reimbursement with respect to the loss
sustained. Notwithstanding the preceding sentence, the indemnity provided by
this Section shall not extend to liability occasioned by acts of the County
which are unrelated to the utilization of the Project and any liability that may
be attributable in whole or in part co the negligence or intentional acts of the
County. The Tenant further agrees to indemnify and save harmless the County
against and from any and all costs, liabilities, expenses, claims, and
reasonable attorneys fees incurred directly in connection with the County's
reasonable actions reasonably required in connection with the fulfillment of its
obligations contained within this Lease, as well as those arising from any
breach or default on the part of the Tenant in the performance of any covenant
or agreement on the part of the Tenant to be performed pursuant to the terms of
this Lease and from and against all cost, liability and expenses incurred in or
in connection with any such claim or action or proceeding brought thereon, and
in case any action or proceeding is brought against the County by reason of any
such claim, the Tenant upon notice from the County covenants to resist or defend
such action or proceedings at the Tenant's expense.

[End of Article VIII]

16

--------------------------------------------------------------------------------



ARTICLE IX

SUBLET OR ASSIGNMENT OR OTHER TRANSFER OF PROJECT;
SURVIVAL OF TENANT'S OBLIGATION

        SECTION 9.01. Sublet or Assignment or Other Transfer. (a) To the maximum
extent allowable under the Act, the Tenant may assign (including, without
limitation, absolute, collateral, and other legal and equitable assignments of
whatever form, type or name) all or a part of its rights and/or obligations
under this Lease to one or more other entities so long as the County gives its
written consent and so long as such assign of the Tenant is qualified under the
Act to assume such rights and/or obligations and so long as such assign assumes
all responsibilities and obligations of the Tenant, without adversely affecting
the benefits to the Tenant or its assignees pursuant to any such agreement or
the Act; provided, however, that in the case of an assignment of its leasehold
interest hereunder to a financing institution, so long as the Tenant remains
fully liable under this Lease, the consent of the County shall not be required.

        (b)   Notwithstanding the provisions of subparagraph (a), the Tenant
may, in connection with financing transactions, mortgage or sublease all or a
part of its rights and/or obligations under this Lease and the Project to one or
more entities so long as the Tenant gives prior written notice of such mortgage
or sublease to the County. The County shall, if Tenant requests, acknowledge
receipt and sufficiency of any such notice.

        (c)   The Tenant or any assignee or sublessee within thirty (30) days
thereof shall furnish or cause to be furnished to the County a true and correct
copy of any sublease, assignment or other transfer effected pursuant to
subparagraph (a) or (b).

        SECTION 9.02. Access. In lieu of and/or in addition to any subleasing by
Tenant pursuant to Section 9.01, Tenant may, without any approval by the County,
grant such rights of access to the Project.

[End of Article IX]

17

--------------------------------------------------------------------------------



ARTICLE X

PURCHASE AND OPTION TO PURCHASE PROPERTY;
PURCHASE PRICE

        SECTION 10.01. Mandatory Purchase of Project by Tenant. If, during the
Term (a) as a consequence of a defect in title the Tenant and the County shall
be denied the use and occupancy of the Project; (b) a final decree or judgment
shall be entered by a court of competent jurisdiction that the Act is invalid,
unenforceable or unconstitutional or that the negotiated payments in lieu of
taxes described in Section 6.03 hereof are invalid, unenforceable or
unconstitutional or a change occurs in the Constitution or other laws and
regulations of the State of South Carolina or the United States of America which
would render the payments in lieu of taxes described herein or any other
provision hereof invalid, unenforceable or unconstitutional; or (c) as a result
of any changes in the Constitution of the State or the Constitution of the
United States of America or of legislative or administrative action (whether
state or federal) or by final decree, judgment or order of any court or
administrative body (whether state or federal) entered after the contest
thereof, this Lease shall have become void or unenforceable or impossible to
perform in accordance with the intent and purposes of the parties as expressed
in this Lease, then in any such event, whether any financing instrument is
outstanding and unpaid, or not, the Tenant shall purchase the Project. Any such
purchase provided for herein shall be made not later, than forty-five (45) days
after such use or occupancy is denied or such change, decree, final judgment or
order as the case may be or at such later date as may be agreeable to the
County. Upon such purchase, this Lease shall terminate.

        SECTION 10.02. Options to Purchase the Project; Exercise of Option
Hereunder. The Tenant (or the sublessee or any leasehold mortgagee, if
applicable) shall have, and is hereby granted, the unconditional option to
purchase all or a portion of the Project prior to the expiration of the full
Term hereof at any time and from time to time and for any reason or no reason
(such option to be exercisable whether or not an "Event of Default" has occurred
and is continuing).

        To exercise such option, the Tenant or any sublessee or leasehold
mortgagee, if applicable, shall give written notice to the County of its
exercise and shall specify the anticipated date of closing and which portions of
the Project shall be purchased. Upon the purchase pursuant to such option, this
Lease shall terminate with respect to the portion of the Project so purchased.

        SECTION 10.03. Purchase Price. The purchase price for any purchase of
all or any portion of the Project pursuant to Sections 10.01 or 10.02 hereof
shall be an amount equal to (a) any Basic Rent and Additional Rent due hereunder
with respect to such portion, including, without limitation, any unpaid fees and
expenses of the County; (b) any accrued but unpaid FILOT Payments and other
payments required pursuant the provisions of Section 6.03 hereof; and,
(c) $1.00.

        SECTION 10.04. Status of Title. In the event of any purchase of the
Project or any portion thereof pursuant to any provision of this Lease, the
County shall convey good and marketable title by a bill of sale in substantially
the form set forth in Exhibit D and by a limited warranty deed in substantially
the form set forth in Exhibit C to the Tenant or any sublessee, leasehold
mortgagee or assignee of Tenant, but the County shall not otherwise be obligated
to give or assign any better title than existed on the first day of the Term.
The Tenant, or any sublessee or leasehold mortgagee, shall accept such title,
subject, however, to (i) Permitted Encumbrances; (ii) any liens, encumbrances,
charges, exceptions and restrictions not created or caused by the County; and,
(iii) any applicable laws, regulations, and ordinances. Although the County
shall be obligated to convey title to the Project as aforesaid on the date of
purchase upon receipt of the purchase price therefor, the County shall
nevertheless have such additional time as is reasonably required by the County
to deliver or cause to be delivered to the Tenant, or any sublessee or assignee,
all instruments and documents required by the Tenant, or any sublessee or
assignee, and necessary to remove from record or otherwise discharge any liens,
encumbrances, charges or restrictions in order that the County may convey title
as aforesaid.

18

--------------------------------------------------------------------------------



        SECTION 10.05. Conveyance; Charges Incident Thereto. Upon the date fixed
for the purchase of the Project or any portion thereof by the Tenant, or any
sublessee, leasehold mortgage or assignee, the Tenant, or any sublessee,
leasehold mortgagee or assignee, shall tender the purchase price therefor and
the additional payments required by Section 10.03 of this Lease to the County or
its order, and the County shall deliver a deed for the Project or such portion
thereof to the Tenant (or sublessee, if applicable). The Tenant shall pay all
expenses of the County and all other charges incident to any conveyance,
including any recording fees and any applicable federal, state and local taxes
and the like.

[End of Article X]

19

--------------------------------------------------------------------------------



ARTICLE XI

EVENTS OF DEFAULT AND REMEDIES

        SECTION 11.01. Events of Default. Any one or more of the following
events (herein called "Events of Default") shall constitute an Event of Default:

        (a)   if the Tenant shall assign this Lease, or sublet the whole or any
part of the Project, otherwise than as expressly permitted pursuant to
Sections 8.08 or 9.01 hereof;

        (b)   if default shall be made by the Tenant in the due performance of
or compliance with any of the terms hereof, including payment, and such default
shall (i) continue for thirty (30) days after the County shall have given the
Tenant written notice of such default or an Authorized Tenant Representative
shall otherwise have actual knowledge thereof, or (ii) in the case of any such
default which can be cured but which cannot with due diligence be cured within
such thirty (30)-day period, if the Tenant shall fail to proceed promptly to
cure the same and thereafter prosecute the curing of such default with due
diligence, it being intended in connection with the default not susceptible of
being cured with due diligence within thirty (30) days that the time of the
Tenant within which to cure the same shall be extended for such period as may be
necessary to complete the curing of the same with all due diligence;

        (c)   if any material representation or warranty made by the Tenant
herein or any statement or certificate furnished or delivered by the Tenant in
connection with the execution and delivery of this Lease, proves untrue in any
material respect as of the date of the issuance or making thereof;

        (d)   if the Tenant shall abandon the Project;

        (e)   if the Tenant shall dissolve or fail to maintain its separate
corporate existence without prior assignment of this Lease pursuant to
Section 9.01 hereof; or

        (f)    Tenant bankruptcy.

        SECTION 11.02. Remedies on Event of Default. Upon the occurrence of any
Event of Default, the County at its option: (i) may terminate this Lease by
thirty (30) days' notice in writing specifying the termination date; (ii) may
reenter and take possession of the Project, make any necessary repairs and
perform any work that may be necessary by reason of the Tenant's default, with
or without terminating this Lease, and relet the Project; (iii) may have access
to and inspect, examine and make copies of, the books, records and accounts of
the Tenant pertaining to the Project; or, (iv) may take whatever action at law
or in equity as may appear necessary or desirable to collect the rent then due
and thereafter to become due or to enforce observance or performance of any
covenant, condition or agreement of the Tenant under this Lease. Notwithstanding
the foregoing, the Tenant shall retain the right to exercise any purchase option
referred to in Section 10.02 hereof. If the Tenant fails to pay the FILOT
Payments due under Section 6.03, the County shall have the same collection and
enforcement rights and remedies as it would have for the collection of ad
valorem taxes.

        SECTION 11.03. Tenant's Obligations to Survive Repossession and
Termination. Except as hereinafter provided, no termination of the Term of the
Lease or repossession of the Project pursuant to Section 11.02 hereof shall
relieve the Tenant of its liability and obligations to make the payments
required by Sections 6.03 and 6.04 hereof, all of which shall survive any such
termination or repossession.

[End of Article XI]

20

--------------------------------------------------------------------------------



ARTICLE XII

MISCELLANEOUS

        SECTION 12.01. Rights and Remedies Cumulative. Each right, power and
remedy of the County or of the Tenant provided for in this Lease shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Lease or now or hereafter existing at law or in
equity, in any jurisdiction where such rights, powers and remedies are sought to
be enforced, and the exercise by the County or by the Tenant of any one or more
of the rights, powers or remedies provided for in this Lease or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the County or by the Tenant of any or all such
other rights, powers or remedies.

        SECTION 12.02. Successors and Assigns. The terms and provisions of this
Lease shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns.

        SECTION 12.03. Notices; Demands; Requests. All notices, demands and
requests to be given or made hereunder to or by the County or the Tenant shall
be in writing, and shall be deemed to be properly given or made if sent within
the United States by United States first class mail, postage prepaid addressed
as follows or at such other places as may be designated in writing by such
party, or outside the United States by Federal Express or other international
carrier:

        (a)   As to the County:

Dorchester County
Office of the County Administrator
Post Office Box 416
St. George, South Carolina 29477
Attention: County Administrator

With copy to:

John G. Frampton
Chellis & Frampton, PA
Post Office Box 430
Summerville, South Carolina 29484

        (b)   As to the Tenant:

LATI Industries, Inc.
Mt. Pleasant Business Center
Suite 8
1470 Ben Sawyer Boulevard
Mt. Pleasant, South Carolina 29464
Attention: Gregory B. Newby

With copy to:

McNair Law Firm, P.A.
Post Office Box 11390
Columbia, South Carolina 29211
Attention: Erik P. Doerring

        SECTION 12.04. Applicable Law; Entire Understanding. This Lease shall be
governed exclusively by the provisions hereof and by the applicable laws of the
State of South Carolina. This Lease expresses the entire understanding and all
agreements of the parties hereto with each other and neither party hereto has
made or shall be bound by any agreement or any representation to the other party
which is

21

--------------------------------------------------------------------------------



not expressly set forth in this Lease or in certificates delivered in connection
with the execution and delivery hereof.

        SECTION 12.05. Severability. In the event that any clause or provisions
of this Lease shall be held to be invalid by any court of competent
jurisdiction, the invalidity of such clause or provision shall not affect any of
the remaining provisions hereof.

        SECTION 12.06. Headings and Table of Contents; References. The headings
of the Lease and any Table of Contents or Index annexed hereto are for
convenience of reference only and shall not define or limit the provisions
hereof or affect the meaning or interpretation hereof. All references in this
Lease to particular Articles or Sections or subdivisions of this Lease are
references co the designated Articles or Sections or subdivision of this Lease.

        SECTION 12.07. Multiple Counterparts. This Lease may be executed in
multiple counterparts, each of which shall be an original but all of which shall
constitute but one and the same instrument.

        SECTION 12.08. Amendments. This Lease may be amended only by a writing
signed by both parties.

        SECTION 12.09. Waiver. Either party may waive compliance by the other
party with any term or condition of this Lease only in a writing signed by the
waiving party.

        SECTION 12.10. Memorandum of Lease Agreement. The County and the Tenant
agree to execute a short form memorandum of this Lease upon execution and
delivery hereof for recording with the Clerk of Court of Dorchester County,
South Carolina.

[End of Article XII]

22

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Dorchester County, South Carolina, has executed this
Lease by causing its name to be hereunto subscribed by the Chairman of its
County Council for the County and attested by the Clerk to the County Council,
and LATI Industries, Inc. has executed this Lease by causing its corporate name
to be hereunto subscribed by its President, all being done as of the day and
year first written above.

  DORCHESTER COUNTY, SOUTH CAROLINA
 
By:
 
/s/ RICHARD ROSEBROCK


--------------------------------------------------------------------------------

Richard Rosebrock, Chairman,
County Council of Dorchester County,
South Carolina

(SEAL)    
ATTEST:
 
 
By:
 
/s/ MYRTLE KILLION


--------------------------------------------------------------------------------

Myrtle Killion, Clerk to County Council
of Dorchester County, South Carolina
 
 
WITNESSES:
 
 
/s/ ILLEGIBLE


--------------------------------------------------------------------------------


 
 
/s/ LYNN FINICUN


--------------------------------------------------------------------------------


 
 
LATI INDUSTRIES, INC.
 
 
By:
 
/s/ GREGORY NEWBY


--------------------------------------------------------------------------------


 
 
Its:
 
President


--------------------------------------------------------------------------------


 
 
WITNESSES:
 
 
/s/ ILLEGIBLE


--------------------------------------------------------------------------------


 
 
/s/ RUTH STEWART


--------------------------------------------------------------------------------


 
 

23

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

